979 So. 2d 1148 (2008)
Antonio JOHNSON, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-0367.
District Court of Appeal of Florida, First District.
April 17, 2008.
Antonio Johnson, pro se, Appellant.
No appearance for Appellee.
PER CURIAM.
We treat the petition for writ of mandamus as a notice of appeal directed to the lower tribunal's March 10, 2006, order denying petition for writ of mandamus. Inasmuch as the notice of appeal was not filed within 30 days of rendition of the lower tribunal's order, the appeal is dismissed for lack of jurisdiction.
DAVIS, BENTON, and THOMAS, JJ., concur.